DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 11/19/2021. 
Claims 1-20 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 11/19/2021 are noted. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. Each of Claims 1 to 20 has been analyzed to determine whether it is directed to any judicial exceptions.  

Step 1
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims a gaming device, a method (i.e. a process) and a server in Claims 1 to 20.  As such, the claimed invention falls into the broad statutory categories of invention.  However, claims that fall within one of the four statutory categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.
Step 2A, Prong 1
Each of Claims 1 to 20 recite steps or instructions or rules for providing a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG.  Further, each of Claims 1 to 20 recite steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG.  Accordingly, each of Claims 1 to 20 recites an abstract idea.
Specifically, independent Claim 1 (and its dependent Claims 2 to 10 ) recites a gaming device, comprising: 
a display device (additional element); 
a processor (additional element) coupled to the display device; and 
a memory coupled with and readable by the processor and storing therein instructions that, when executed by the processor (additional element), cause the processor to: 
determine a result of a play of a game played by a player interacting with the gaming device, wherein the result comprises a specific game outcome for the play of the game played (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG);
retrieve, from a game continuation register stored in a memory device, game continuation rules comprising game outcomes that enable a game enhancement feature for a subsequent play of the game played by the player interacting with the gaming device, wherein the game outcomes are associated with outcome award amounts that are lower than a predetermined winning award amount (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
determine, based on the game continuation rules and the result of the play of the game played, that the game enhancement feature is available for the player when an outcome award amount associated with the specific game outcome of the play of the game played is lower than the predetermined winning award amount and that the game enhancement feature is unavailable for the player when the outcome award amount associated with the specific game outcome of the play of the game played is greater than the predetermined winning award amount (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
render, by the display device (additional element) in response to determining that the game enhancement feature is available, an offer to activate the game enhancement feature for the subsequent play of the game, wherein the game enhancement feature modifies a win probability associated with the subsequent play of the game (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
receive input from the player interacting with the gaming device accepting the offer to activate the game enhancement feature for the subsequent play of the game (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
activate, based on the input accepting the offer, the game enhancement feature for the subsequent play of the game (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and 44Docket No. 10012-124-CON-1/P002316-003 
initiate the subsequent play of the game on the gaming device comprising the game enhancement feature activated (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG).  

Specifically, Independent Claim 11 (and its dependent Claims 12 to 19 ) recites a method, comprising: 
determining, by the processor (additional element), a result of a play of a game played by a player interacting with the gaming device, wherein the result comprises a specific game outcome for the play of the game played (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 46Docket No. 10012-124-CON-1/P002316-003 
retrieving, by the processor (additional element), game continuation rules from a game continuation register stored in a memory device, the game continuation rules comprising game outcomes that enable a game enhancement feature for a subsequent play of the game played by the player interacting with the gaming device, wherein the game outcomes are associated with outcome award amounts that are lower than a predetermined winning award amount (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
determining, by the processor (additional element) based on the game continuation rules and the result of the play of the game played, that the game enhancement feature is available for the player when an outcome award amount associated with the specific game outcome of the play of the game played is lower than the predetermined winning award amount and that the game enhancement feature is unavailable for the player when the outcome award amount associated with the specific game outcome of the play of the game played is greater than the predetermined winning award amount (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
rendering, by a display device of the gaming device (additional element)  in response to determining that the game enhancement feature is available, an offer to activate the game enhancement feature for the subsequent play of the game, wherein the game enhancement feature modifies a win probability associated with the subsequent play of the game (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
receiving, via a user interface of the gaming device (additional element), input from the player interacting with the gaming device accepting the offer to activate the game enhancement feature for the subsequent play of the game (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
activating, based on the input accepting the offer, the game enhancement feature for the subsequent play of the game (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and 
initiating, by the processor (additional element), the subsequent play of the game on the gaming device comprising the game enhancement feature activated (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG).  

Specifically, Independent Claim 20 recites a server, comprising: 
a communications interface (additional element); 
a processor (additional element) coupled to the communications interface; and 
a memory coupled with and readable by the processor and storing therein instructions that, when executed by the processor (additional element), cause the processor to: 
receive, via the communications interface (additional element), a request for subscriber information about a player interacting with a gaming device that is separate from the server (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
determine that the player is enrolled in a gaming subscription register stored in a memory location of the server (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and 49Docket No. 10012-124-CON-1/P002316-003 
send, via the communications interface (additional element), the subscriber information about the player comprising game continuation rules for the player defining game outcomes for games played by the player on the gaming device that enable a game enhancement feature for a subsequent play of the game played by the player interacting with the gaming device, wherein the game outcomes are associated with outcome award amounts that are lower than a predetermined winning award amount, wherein the game enhancement feature is available for the player in the subsequent play of the game when an outcome award amount associated with a specific game outcome of a play of the game played by the player interacting with the gaming device is lower than the predetermined winning award amount, and wherein the game enhancement feature is unavailable for the player in the subsequent play of the game when the outcome award amount associated with the specific game outcome of the play of the game played by the player interacting with the gaming device is greater than the predetermined winning award amount (rules for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG).
As indicated above, each of independent Claims 1,  11, and 20 (and their respective dependent Claims 2 to 10 and 12 to 19) recites at least one step or instruction or rule for: (i) conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and (ii) performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG.  Therefore, each of the above-identified claims recites an abstract idea.  
Further, dependent Claims 2 to 10 and 12 to 19 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.

Step 2A, Prong 2
The above-identified abstract idea in each of independent Claims 1, 11, and 20 (and their respective dependent Claims 2 to 10 and 12 to 19) is not integrated into a practical application under 2019 PEG because the additional elements (identified above in independent Claims 1, 11, and 20), either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements of:  a display device, a processor, a memory…, a communications interface, a subscription server, a user interface of the gaming device, and a game card reader are generically recited computer elements in independent Claims 1, 11, and 20 (and their respective dependent claims) that do not improve the functioning of a computer, or any other technology or technical field and are well-known in the wagering game art.  These additional elements do not serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above in independent Claims 1, 11, and 20 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.

Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed method and system merely implements the above-identified abstract idea (e.g., fundamental economic practice and certain method of organizing human activity) using rules (e.g., computer instructions) executed by a computer (e.g., processing system including a processor as claimed).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claims 1, 11, and 20 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG. Accordingly, independent Claims 1, 11, and 20 (and their respective dependent claims) are each directed to an abstract idea under 2019 PEG. 

Step 2B

None of Claims 1 to 20 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons.  These claims require the additional elements of display device, a processor, a memory…, a communications interface, a subscription server, a user interface of the gaming device, and a game card reader.  These additional elements are generically claimed computer components which enable a game to be conducted by performing the basic functions of: (i) receiving, processing, and storing data, (ii) automating mental tasks and (iii) receiving or transmitting data over a network, e.g., using the Internet to gather data.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
The above-identified computer components are generically claimed in Claims 1 to 20 to enable the game to be conducted by performing the basic functions of receiving, processing, and storing data.  The courts have recognized such computer functions as well‐understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  

Per Applicant’s specification, the additional elements are generic computing devices (paragraphs 28, 30, and 31).  Specifically, the claimed additional elements may be implemented with any type of known gaming device such as a slot machine, a table game, an electronic table game (e.g., video poker), a skill-based game, etc. The gaming device 108 can be in the form of an EGM, virtual gaming machine, video game gambling machine, etc. One particular type of gaming device 108 may include mobile devices 142 such as portable communications devices, personal computers, and/or other microprocessor-enabled devices having memory and communications interfaces, a cellular phone, a smartphone, a tablet, a wearable device, an augmented reality headset, a virtual reality headset, a laptop, a PC, or the like.  Accordingly, in light of Applicant’s specification, the claimed terms are reasonably construed as generic computing devices.  Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the claimed process. 
Additionally, such features merely amount to an instruction to apply the abstract idea on generic, functional, and conventional components well-known in the art of wager gaming.  
For instance, US 2002/0043759 to Vancura describes several features of a “conventional” slot machine, including “underlying casino game of chance can be any conventional casino game (whether automated or live) such as, but not limited to, slots, joker poker, live card games, dice, wheel games, etc.…The underlying casino game is conventionally started in stage 210 such as by receiving a wager or the like and played in stage 212 from a player accessing the game of chance through conventional input devices in stage 214…In a conventional fashion, this would include placing wagers, playing the underlying casino game of chance according to the rules of the game, and receiving awards (payoffs), if any, based upon the placed wagers in stage 216” (par. 140).  Vancura also describes “input devices [that] are conventional in the gaming industry and may comprise touch screens, keyboards, microphones, mouse inputs, switches, etc.” (par. 141), as well as “payoff devices [that] are conventional in the gaming industry and include credit meters, coin-out, tickets, entries on smart cards, etc.” (par. 141).  This reference demonstrate exemplary teachings of features that are conventional in the art.  
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
For at least the above reasons, the gaming device, method, and server of Claims 1 to 20 are directed to applying an abstract idea (e.g., rules for conducting a game and/or mental process) on a general purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, none of Claims 1 to 20 provides meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent Claims 1, 11, and 20 (and their dependent Claims 2 to 10 and 12 to 19) do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to conduct a game and/or mental process with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, Claims 1 to 20 merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR).  Therefore, none of the Claims 1 to 20 amounts to significantly more than the abstract idea itself (Step 2B: NO). 
Accordingly, Claims 1 to 20 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and the 2019 PEG.

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Regarding the Prior Art
Similar to the parent application, the closest prior art appears to be: U.S. Patent Application Publications 2012/0270658 to Joung, 2012/0184349 to Barclay, and 2020/0294361 to Peterson. However, the closest prior art as recited, fails to disclose the limitations of “…determine, based on the game continuation rules and the result of the play of the game played, that the game enhancement feature is available for the player when an outcome award amount associated with the specific game outcome of the play of the game played is lower than the predetermined winning award amount and the game enhancement feature is unavailable for the player when the outcome award amount associated with the specific game outcome of the play of the game played is greater than the predetermined winning award amount;” in combination with the other limitations of the independent claim, and are neither anticipated by nor obvious over the closest prior art listed above. 
Conclusion
Claims 1-20 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715